Title: From George Washington to William Gordon, 6 December 1785
From: Washington, George
To: Gordon, William



Dr Sir,
Mount Vernon 6th Decr 1785.

Altho’ I am so great a delinquent in the epistolary way, I will not again tread over the usual ground for an excuse, but rather silently throw myself upon your philanthropy to obtain one.
In reading the Memoir which passed thro’ my hands to you (for I have no copy of it) I do not recollect that I was struck with any exagerations or improprieties in it; nor is it in my power to give you a precise detail of the facts about which you enquire, without unpacking my papers, & entering upon a voluminous research therefor; which might not after all elucidate the points.
Whether Genl Howe commanded in person at the intended surprize & attack of the Marqs de la Fayette at Baron Hill, I am unable positively to say; I would suppose however that he did—

first, because the narrative says so—2dly because he did not relinquish the command until within a few days of the evacuation of Philada—& 3dly, because the British army came out in full force. That the column on the right commanded by Genl Grant was strong, can admit of no doubt; (and report to the best of my recollection made the number 7000) because it was design’d to turn the Marquis’s left flank, get into his rear, & cut of his retreat by the nearest & most direct roads; whilst he was to have been attacked in front, & on his right (which was next the Schuylkill) by the Commander in chief, & light infantry; by the first in front, by the other on the flank.
The French troops which were landed from on board the fleet, formed a junction with the American Troops before, & were all under the command of the Marquis ’till my arrival. The position at Williamsburgh was taken I believe, with a view to form the junction, being favorable to it; the defile between the College Creek which empties into James river, & Queen’s Creek which empties into York river, being very narrow, & behind the former of which the French landed in perfect security.
My excursions up this river (for I have made several) have afforded me much satisfaction, as we find the undertaking to extend & improve the navigation of it, is not only practicable; but that the difficulties which were expected to be met with, rather decrease than multiply upon us.
I come now, my good Doctor, to acknowledge in a particular manner the receipt of your obliging favor of the 7th ulto, & to thank you for your kind & valuable present of Fish which is very fine & had a more successful passage than the last, no Accot of which having ever yet been received. I have too Mrs Washington’s particular thanks to offer you for the flower roots & seeds, which she will preserve in the manner directed. I have put into a box with earth, shrubs of the redwood (or red-bud) & Fringe tree, which General Lincoln promised his Vessel should heave to & take for you as she passed by. I was going to send other flowering shrubs, but upon mentioning the names of them, the Genl & Colo. Henley said your Country already abounded with them. I forgot however, to ask them if you have the Magnolio; if you have not, I can send some by another opportunity.
I hope this Letter will find you quite relieved from the feverish complaint you had when you wrote last, & Mrs Gordon in

perfect health, to whom & yourself Mrs Washington & the family (who are all well) join me in every good wish. Fanny Bassett & my nephew Geo: A. Washington have fullfilld an engagement of long standing, & are now one bone, and one flesh. With great esteem & regard I am Dr Sir, &c. &c.

G: Washington

